250 F.2d 936
Paul Dean BARKER and Houston Hubert Barker, Appellants,v.UNITED STATES of America, Appellee.
No. 16828.
United States Court of Appeals Fifth Circuit.
Jan. 20, 1958.

No appearance entered.
Harman Parrott, Asst. U.S. Atty., Russell B. Wine, U.S. Atty., San Antonio, Tex., John E. Banks, Asst. U.S. Atty., San Antonio, Tex., for appellee.
Before HUTCHESON, Chief Judge, TUTTLE, Circuit Judge, and HANNAY, District Judge.
PER CURIAM.


1
This appeal from an order denying defendant's motion to clarify and correct sentences heretofore imposed upon them on pleas of guilty to six separate indictments in six separate causes presents the single question whether the sentences were ambiguous, lacking in certainty and specificity, as movants claim, or, as the district judge found, were definite, precise and completely effective.


2
The matter comes up in this way.  Appellants, alleging in their motion that the sentences were not couched in direct, clear and unambiguous language admitting of no uncertainty and that the warden of the penitentiary wherein the petitioners are confined has erroneously interpreted the sentences as imposing as to each defendant an aggregate sentence of thirty years, filed their motion for relief.  Asserting that the actual judgments and sentences as to each was for an aggregate period of ten years, or, if not, the sentences were uncertain and ambiguous, petitioners sought clarification and correction of their sentences.


3
The district judge, finding that the files and records of the cases conclusively show that the defendants are entitled to no relief, denied the motion, and movants are here pressing their contentions upon us.


4
As the district judge did, we find no merit whatever in their claims.  Each sentence was carefully and precisely worded without ambiguity or uncertainty of any kind, and no relief is needed or should be granted as to them.


5
The order is affirmed.